DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered. Accordingly, claims 1-5, 11-16 and 18-26 remain pending, claims 1-5 have previously been withdrawn, claims 11, 22-23, and 26 has been amended, and claim 12 has been canceled.
Response to Arguments
Rejections under 35 USC 112
	In light of applicant’s amendments to claim 26 filed 07/22/2022, the rejection of claim 26 has been withdrawn.
Rejections under 35 USC 103
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
 Applicant argues in the final paragraph of page 8 through final paragraph of page 9
“The Applicant respectfully maintains that, taken alone or in combination, the Rapoport, Sharf, and Penders references fail to disclose or suggest the limitations of previous independent claim 11. For example, the cited prior art does not disclose or suggest "correlating the first transducer ID with a first transducer label that identifies the first ultrasound transducer, the first transducer label corresponding to a first color ... [and] controlling the first illumination device [of the first ultrasound transducer] to illuminate in the first color" or "correlating the first transducer ID with a first transducer label that identifies the first ultrasound transducer, the first transducer label corresponding to a first color ...[and] controlling the first illumination device [of the first ultrasound transducer] to illuminate in the first color," as recited by previous claim 11. 
However, in the interest of expeditions examination, and based on guidance from the Examiner provided in the June 23 interview, the Applicant has amended independent claim 11 to recite subject matter that is neither taught nor suggested by the cited prior art. For example, claim 11 has been amended to recite, amongst other things:
"assigning the first transducer ID to a first transducer label that identifies the first ultrasound transducer, the first transducer label corresponding to a first color of at least two different colors such that the first color is assigned to the first ultrasound transducer;"  
"assigning the second transducer ID to a second transducer label that identifies the second ultrasound transducer, the second transducer label corresponding to a second color of the at least two different colors, which is different than the first color, such that the second color is assigned to the second ultrasound transducer;" and 
"controlling a first illumination device of the first ultrasound transducer to illuminate in the first color and a second illumination device of the second ultrasound transducer to illuminate in the second color to provide a visual correlation between the first ultrasound transducer and the first transducer label displayed on the abdomen image and the second ultrasound transducer and the second transducer label displayed on the abdomen image." 
None of the forgoing limitations are disclosed by any portion(s) of the cited references, including 11 [0081]-[0082] of Rapoport and 11 [0063]-[0084], [0086]-[0087], [0089]-[0091], [0094], and [0096]-[0101] of Penders cited in the Office Action. Accordingly, Rapoport, Sharf, and Penders cannot be interpreted as disclosing or suggesting the above-listed limitations. 
At least in view of the above, Rapoport, Sharf, and Penders fail to disclose or suggest each and every element of amended independent claim 11 and a prima facie case of obviousness cannot be maintained. Therefore, the Applicant respectfully requests that the rejection of claim 11 under 35 U.S.C. § 103 be withdrawn.”

In response, it is noted that the amendments as most recently filed by the do not commensurate with the examiner-suggested amendments discussed with the applicant during the interview conducted on 06/23/2022. As documented in the interview summary mailed 06/30/2022, the examiner suggested amending the claim to include a new limitation drawn to an further “assigning” step– the “assigning” step limitation being made in addition to, and separate from, the previously recited “correlating” step. Accordingly, the suggest examiner amendment was not to simply cancel the term “correlating” from the previously correlating step and replacing the term with the separate “assigning” term..
Additionally, it is noted that while applicant makes the specific argument presented that “None of the forgoing limitations are disclosed by any portion(s) of the cited references, including 11 [0081]-[0082] of Rapoport and 11 [0063]-[0084], [0086]-[0087], [0089]-[0091], [0094], and [0096]-[0101] of Penders cited in the Office Action. Accordingly, Rapoport, Sharf, and Penders cannot be interpreted as disclosing or suggesting the above-listed limitations.” applicant makes no arguments or remarks regarding the cited disclosure of Rapoport found in [0042], [0069]-[0072], [0075] or to any of the cited teachings of Shaf, nor to the expressly cited teaching of Penders found in [0014], [0088] from the rejection mailed 10/14/2021.
Further, Rapoport in view of and in specific combination with Penders, discloses "assigning the first transducer ID to a first transducer label that identifies the first ultrasound transducer, the first transducer label corresponding to a first color of at least two different colors such that the first color is assigned to the first ultrasound transducer;"  and "assigning the second transducer ID to a second transducer label that identifies the second ultrasound transducer, the second transducer label corresponding to a second color of the at least two different colors, which is different than the first color, such that the second color is assigned to the second ultrasound transducer;". See [0081] of Rapoport discloses assigning the first transducer ID to a first transducer label and [0042], [0081] of Rapoport discloses assigning the second transducer ID with a second transducer label, and see [0089], [0090] of Penders which teaches the first and second transducer labels having been assigned where the first and second transducer labels correspond to first and second colors such that the first color is assigned to the first ultrasound transducer and such that the second color is assigned to the second ultrasound transducer. 
Additionally, applicant’s arguments to the specific combination of references cited in the previous office action fail to teach “controlling a first illumination device of the first ultrasound transducer to illuminate in the first color and a second illumination device of the second ultrasound transducer to illuminate in the second color to provide a visual correlation between the first ultrasound transducer and the first transducer label displayed on the abdomen image and the second ultrasound transducer and the second transducer label displayed on the abdomen image” have been considered but are moot because the arguments do not apply to new references or the new combination of the references being used in the new grounds of rejection in view new reference tertiary Hamelmann cited in the new grounds of rejection made for the independent claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in [0020] of the PG pub describes “the illumination device 2 may comprise multiple different colored LEDs, one of which may be selected and illuminated to correspond with the transducer label 41, 42, 43”, however, no figure contains the reference character “2” and the colored LED(s) appear to be depicted as reference character 29 in FIG. 1 and 29a, 29b in FIGS. 3-4 and 29a, 29b, 29c in FIGS. FIGS.  5,7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "29" have both been used to designate the colored LED(s).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-16, 18-25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 now recites “controlling a first illumination device of the first ultrasound transducer to illuminate in the first color and a second illumination device of the second ultrasound transducer to illuminate in the second color to provide a visual correlation between the first ultrasound transducer and the first transducer label displayed on the abdomen image and the second ultrasound transducer and the second transducer label displayed on the abdomen image” in lines 28-32. 
Specifically, the claim now requires that the a visual correlation is provided by the function of the a first illumination device of the first ultrasound transducer being controlled to illuminate in the first color and a second illumination device of the second ultrasound transducer being controlled to illuminate in the second color. However, support for this limitation could not be found in the originally filed disclosure. 
While support could be found for the illumination device being illuminated in a color to correspond to the color for the respective ultrasound transducer provided on the user interface display (see [0020], [0028]), each respective fetal ultrasound transducer as being visually associable with the abdomen image and the transducer labels provided on the abdomen image (see [0020]); transducer label may be any type of visual label that identifies the respective fetal ultrasound transducer (see [0026]); the signal strength indicator being provided in red, which is the same color as the first transducer label to provide an additional visual indication of the fetal ultrasound transducer to which the signal strength indicator belongs (see [0027]); the relative movements of the ultrasound transducers can be tracked and visualized on the user interface display (see [0033]); illumination device can then be used to provide a visual indication of which fetus and fetal heart rate measurement that respective fetal ultrasound transducer has been assigned to (see [0051]). This support is insufficient there is no support that the illumination devices of the first and second transducers is what provides a visual correlation.. 
Oxford Learner’s dictionary defines the term “correlation” to mean a connection between two things, where when one thing will change as the other thing changes, so that the correlation that the direction and degree of relationship between the two or more things to be linear. The term “associable” is the adjective of “being associated” which the Cambridge dictionary defines as two things being joined or connected mentally because they occur together or one thing produces the other thing. Therefore, support could not be found a visual correlation being provided by controlling the first illumination device illuminating in the firs color and the second illumination device illuminating in the second color. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claims 13-16, 18-25, and 26 are also rejected due to their dependency on claim 11 in light of the above rejection of claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16, 18 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the phrase “wherein the step of identifying” in line 1, which renders the claim indefinite because is unclear since while claim 11, on which claim 13 is dependent, recites the process of “identifying” the first position, this process is not recited as being a “step”. The term “step” is defined by the Oxford learner’s dictionary as being action in a series of action taken in order to achieve a particular thing, e.g. one action in a series of a sequential actions. However, claim 11 recites the process of “identifying” the first position functionally in the same stanza as the identifying of the second position and does not recite the identifying of the firs position as an action which sequentially occurs before the action of identifying the second position in the claimed method.
Claims 14, 19, and 24 are also rejected for similarly reciting the term “step” as outlined in the above rejection of claim 13.
Claims 14 is also rejected due to their dependency on claim 13 in light of the above rejection of claim 13.
Claims 15-16 are also rejected due to their dependency on claim 13 and 14 in light of the above rejection of claims 13 and 14. 
Claim 16 recites the limitation "the transducer tracking module is further executable " in lines 1-2.  It is unclear to what structure the applicant means the “transducer tracking module” to refer, since claim 14, on which claim 16 is dependent, nor claim 11, on which claim 16 is dependent via the chain of dependency from claim 14 through claim 13, recite “a tracking module”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the phrase “generating a probe off alert in association with the first transducer label for the respective ultrasound transducer” in lines 5-6, which renders the claim indefinite because it is unclear if the “respective ultrasound transducer” is meant to refer to only the first ultrasound transducer since claim 11, on which claim 18 is dependent, recites the first transducer label identifies the first ultrasound transducer. 
Claim 20 recites the phrase “presenting a user interface” in line 2, which renders the claim indefinite because it is unclear how the user interface is “present[ing]ed”, and it is unclear if the user interface is “presented” to a user or a computer module performing the claimed method. It is also unclear what structure applicant means recite as performing the “presenting” function and how, a physically structured device such as a user interface may be configured in such a way that it is “present[ing]ed”. 
Claim 24 recites “displaying the first transducer label on an abdomen image” in line 2, which renders the claim indefinite because it is unclear if the abdomen image recited in claim 24 is a different image of the abdomen which is recited in claim 11, from which claim 24 is dependent, or if applicant mean to recite “displaying the first transducer label on the same abdomen image.
Claim 25 recites the phrase “providing a first signal strength indicator” and “wherein the at least one of the first heart rate indicator and the first signal strength indicator is provided in the first color” in lines 1, 4-5, which renders the claim indefinite because it is unclear how the first signal strength indicator is functionally “provid[ing]ed”, and it is unclear to what structure the first signal strength indicator being “provided” to a user or a computer module performing the claimed method, e.g. it is unclear if the “providing function is performed by a mathematical process executed by a computer or by a human user. Similarly, it is unclear how a least the first heart rate indicator or the first signal strength indicator are functionally “provided” in the first color and to what structure the first heart rate indicator and the first signal strength indicator are “provided to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport et al. (US20070260155, hereafter “Rapoport”, cited in the applicants IDS), in view of Sharf (US20040236193), further in view of Penders et al. (US20180000405, hereafter “Penders”) and Hamelmann et al. (US20190133549, hereafter “Hamelmann”).
Regarding claim 11, Rapoport discloses method of fetal ultrasound monitoring, the method comprising:
detecting contact of a first ultrasound transducer with a mother's abdomen based on input from a contact sensor in the first ultrasound transducer (see FIG. 1, [0069-0072] discloses using capacitance to detect contact of the bottom part of transducer 16a with the abdomen of the mother) and contact of a second ultrasound transducer to the mother's abdomen based on input from a sensor in the second ultrasound transducer ([0069-0073] discloses using capacitance to detect contact of the bottom part of transducer 16c with the abdomen of the mother);
receiving a first transducer ID from the first ultrasound transducer ([0081] the unique transducer ID 105 is wireless implemented for each transducer of transducers 16a-16c, which includes first transducer 16a) and a second transducer ID from the second ultrasound transducer ([0081] the unique transducer ID 105 is wireless implemented for each transducer of transducers 16a-16c, which includes second transducer 16c, also see [0038] where extra fetal sensors can be deployed to boost the strength of the fetal signal);
assigning the first transducer ID to a first transducer label ([0081] each transducer 16 a -16 c, including the first transducer, when powered up is first registered with the monitor 12, e.g., a procedure that stores in the monitor 12 each unique identifier of each specific the transducer that the monitor is wireless coupled to);
assigning the second transducer ID with a second transducer label ([0081] each transducer 16 a -16 c, including the second transducer, when powered up is first registered with the monitor 12, e.g., a procedure that stores in the monitor 12 each unique identifier of each specific the transducer that the monitor is wireless coupled to, also see FIG. 3 which is described in  [0042] where the monitor 12 having the interface 36 is illustrated as including dedicated channels 36 a-36 c for each of the respective transducers 16 a-16 c, therefore it is understood that a second transducer ID may uniquely be assigned to the second transducer via the dedicated channel between the interface of the monitor and the second transducer);
measuring a first heart rate based on output of an ultrasound device in the first ultrasound transducer (16 a, “Together, transducers 16 a and 16 c comprise a transducer system for capturing acoustic energy that can include the fetal heart signal and with the analysis described in FIGS. 4 and 5 can produce an audible and acoustic signal of the fetal heart from which the fetal condition can be ascertained” [0075]) and a second heart rate based on output of an ultrasound device in the second ultrasound transducer (“receiving, over a second channel, a second signal representative of acoustic energy including a fetal heart beat” claim 16);
displaying a first heart rate indicator on a display device in association with the first transducer label and a second heart rate indicator on a display device in association with the second transducer label (“Referring to FIG. 3, the monitor 12 includes an interface 36 that interfaces the monitor 12 to the transducers 16 a-16 c. The interface 36 here is shown to include channels 36 a-36 c for transducers 16 a-16 c, respectively. Each channel 36 a-36 c includes a receiver 40 (if the monitor is a wireless version) or an analog signal interface (not shown) to cables (not shown) from the transducer, if the monitor 12 is a wire-connected version” [0042]. Notably, as described in [0037]-[0038], first transducer 16a measures the first (maternal) heart rate, and second transducer 16c measures the second (fetal) heart rate. Additionally, a plurality of transducers 16 c (only one is shown in FIG. 3) can be deployed to monitor the fetal heartbeat.) ; but does not explicitly disclose identifying a first position of the first ultrasound transducer and a second position of the second ultrasound transducer in at least a two-dimensional plane; and displaying the first transducer label and the second transducer label on an abdomen image based on the first position. e
However, in the same field of endeavor, Sharf teaches identifying a first position of the first ultrasound transducer and a second position of the second ultrasound transducer (“determining a position of at least one cervical transponder relative to a transmitter” [0054] and [0127] disclosing the position can be updated) in at least a two-dimensional plane (“the locations and orientations are made relative to a base location, for example, that of transmitter 204. However, this is not essential. Possibly, the cervical probes are used as a reference for themselves, since, at least in some parts of the birth process, they remain in a plane” [0126], “the information provided about a transponder can be 1, 2, 3, 4, 5, or 6 dimensional information, selected from positional and/or orientation information” [0189]); and
displaying the first transducer label and the second transducer label on an abdomen image based on the first position (“each transducer transmits a set of frequencies, which encode ID information” [0009] and [0057] displaying a relative position of said at least one cervical transponder and said at least one fetal transponder and determining and displaying a relative orientation of said transponders, that is [0115] overlaid on a 2D or 3D model or image of the birth canal).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Rapoport to include the functions of identifying a first position of the first ultrasound transducer and a second position of the second ultrasound transducer in at least a two-dimensional plane; and displaying the first transducer label and the second transducer label on an abdomen image based on the first position and the second position as taught by Sharf in order so thatthe relative location of the probes may be reconstructed  on the generated image with the identification signals generated by the probes into a single image ([0118] of Sharf).
While Rapoport, in view of Sharf, discloses circuitry including three LEDS, one red, one yellow and one green, which illuminate to indicate various statuses of the transducer (see [0082] of Rapoport), and Sharf discloses displaying the first transducer label on an abdomen image based on the first position to visually represent the placement of the first ultrasound transducer on the mother's abdomen ([0057] displaying a relative position of said at least one cervical transponder and said at least one fetal transponder and determining and displaying a relative orientation of said transponders, that is [0115] overlaid on a 2D or 3D model or image of the birth canal), Rapoport, in view of Sharf, does not explicitly disclose the first transducer label identifying the first ultrasound transducer, the first transducer label corresponding to a first color of at least two different colors such that the first color is assigned to the first ultrasound transducer; the second transducer label that identifies the second ultrasound transducer the second label corresponding to a second color of the at least two different colors, which is different than the first color, such that the second color is assigned to the second ultrasound transducer; the first transducer label and the second transducer label being displayed on an abdomen image based on the first position and the second position in order to visually representing the placement of the first ultrasound transducer on the mother's abdomen.
However, in the same field of endeavor, Penders teaches assigning the first transducer ID with a first transducer label that identifies the first ultrasound transducer ([0090] the accessory identifier 38 includes a subset of a plurality of electrical terminals/pins 40 on the housing 28 which are coupled to a subset of a plurality of electrical receptacles on the accessory so that by using a unique impedance between the subset of the plurality of electrical receptacles results when connected to the subset of the plurality of electrical terminals 40, enabling detection and identification of the type of accessory coupled to the sensing module 18, as each protrusion on the accessory 38 may be unique and/or keyed to a groove or indentation in the housing of the sensing module/ first transducer making it uniquely identifiable), the first transducer label corresponding to a first color of at least two different colors such that the first color is assigned to the first ultrasound transducer ([0089] the first LED color associated/correlated with the accessory being unique to each accessory); 
assigning the second transducer ID with a second transducer label that identifies the second ultrasound transducer ([0090] the accessory identifier 38 includes a subset of a plurality of electrical terminals/pins 40 on the housing 28 which are coupled to a subset of a plurality of electrical receptacles on the accessory so that by using a unique impedance between the subset of the plurality of electrical receptacles results when connected to the subset of the plurality of electrical terminals 40, enabling detection and identification of the type of accessory coupled to the sensing module 18, as each protrusion on the accessory 38 may be unique and/or keyed to a groove or indentation in the housing of the sensing module/ second transducer making it uniquely identifiable), the second transducer label that identifies the second ultrasound transducer the second label corresponding to a second color of the at least two different colors, which is different than the first color, such that the second color is assigned to the second ultrasound transducer ([0089] the second LED color associated/correlated with the accessory being unique to each accessory (therefore, it is understood to be different from the first color above);
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Rapoport and Sharf with the first transducer label identifying the first ultrasound transducer, the first transducer label corresponding to a first color; the first transducer label being displayed on an image based on the first position in order to visually representing the placement of the first ultrasound transducer on the display as taught by  Penders in order to enable detection and identification of the of accessories that are coupled to the sensing module ([0090] of  Penders).
While Rapoport, in view of Sharf and Penders, specifically, Shaf discloses providing a visual correlation between the first ultrasound transducer and the first transducer label displayed on the abdomen image and the second ultrasound transducer and the second transducer label displayed on the abdomen image ([0148], [0150]-[0151], [0162], [0164]-[0165] the imager may be coupled to system 200,  includes a position sensor to correlate positions and directions of gaze to it is to distinguish between different probes, where the distinguishing between the separate probes is provided by using a different carrier frequency for each probe. The receiver includes a directional and/or localized antenna to detect signals from only a certain part of the body for a particular probe. The frequencies may be odd or prime multiples, so that that can be better distinguished at reception (e.g., if transponders double frequencies) and other separation schemes may be used to allow additional probes to be provided at a later time. In addition to bandwidth separation, different probes may transmit at different delays, thereby allowing distinguishing between probes, and further, various signal characteristics, for example phase are used to identify the probes where the current paths of a probe may depend on its orientation which may be expected to change at a rate lower than a threshold. A physician's decides to assign location and/or signals to each probe of the more than probes, at least for calibration purposes, e.g., based on the physician's indication which coded probed were attached where on the mother’s abdomen so that the relative orientation of said transponders may be determined and displayed as an overlay on a 2D or 3D model or image including the mother’s abdomen), and specifically, Penders discloses controlling a first illumination device of the first ultrasound transducer to illuminate in the first color and a second illumination device of the second ultrasound transducer to illuminate in the second color ([0089], [0094], [0101] the accessory identifier 38 is a plurality of optical identifiers such as an RGB color sensor that detects a unique printed or LED color associated with the accessory, therefore being illuminable in at least two different colors and an inductive reader or coupler 44 that uses a specific radiofrequency to read label associated with the particular accessory to differentiate the assessor from least two different accessories placed on at least two different/separate positions of the mother’s abdomen), displaying the first transducer label and the second transducer label on an image based on the first position and the second position to visually represent the placement of the first ultrasound transducer and the second ultrasound transducer on the display ([0086], [0088] The processor may generate a unique GUI and/or cause the display to display a user-specific interface for displaying one or more parameters of interest, including a parameter indicating the maternal signal from the transducer having the LED illuminated in the color pink, which is the color assigned to the transducer sensing the maternal parameter, [0014] the subset of the plurality of parameters of interest are displayable to a user on a display of the computing device and a graphical user interface displayed on the display of the computing device adapts/makes adjustments based on the type of accessory identified); and to provide a visual correlation between the respective transducer and respective transducer signal displayed on the abdomen image ([0088], [0097], claim 7, the processor may generates a unique GUI and causes the display to display a user-specific interface for displaying one or more parameters of interest measured through the base of each accessory where the displayed GUI is adapted dependent on the accessory), the combination of Rapoport, in view of Sharf and Penders, do not expressly disclose controlling the first and second illumination devices to illuminate in the first and second colors in order to provide a visual correlation between the first and second ultrasound transducers and the first and second transducer labels displayed on the abdomen image.
However, in the same field of endeavor, Hamelmann teaches controlling a first illumination device of the first ultrasound transducer to illuminate in the first color and a second illumination device of the second ultrasound transducer to illuminate in the second color ([0048], FIG. 3, the least one LED light, which illuminates at least one color, is connected to at least one transducer element 318 of the plurality transducer elements, each having corresponding LED indicator that illuminates in a color according to the strength of the received signal by each respective transducer) to provide a visual correlation between the first ultrasound transducer and the first transducer label displayed on the abdomen image and the second ultrasound transducer and the second transducer label displayed on the abdomen image ([0034], [0039], [0041]-[0042], [0053], FIG. 5 The power received in the individual elements may be color coded visually, which provides an estimation of the fetal heart location with respect to a particular transducer. Then, the fetal heart location information and transducer positioning support information are sent to the processing device  and the processed Doppler signal received from each transducer elements is displayed on mapped areas 512 to generate a visualization of the maternal abdomen illustrating a displayed heat map which displays different colors that correspond to different values of the Doppler signal strength, as indicated on FIG. 5, showing the respective transducer labels 512 which are each displayed in a different color according to the color-coded heat map to indicate signal strength of the fetal heartbeat. So there is s viAt least one LED is located on the exterior housing for each respective transducer, the LED when illuminated provides a directional indication of which element receives the strongest Doppler signal such that the operator gets a direct visual feedback on the optimal transducer position. Therefore, as known in the art, the above disclosure of Hamelmann has been interpreted to read on the claimed limitations, e.g. the strongest signal detected is illuminated as a particular color according to the heat map and the LED(s) of the transducer(s) which have received the strongest signal(s) are accordingly illuminated to indicate signal strength).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Rapoport, in view of Sharf and Penders, with the a first illumination device of the first ultrasound transducer being controlled to illuminate in the first color and a second illumination device of the second ultrasound transducer being controlled to illuminate in the second color in order to provide a visual correlation between the first ultrasound transducer and the first transducer label displayed on the abdomen image and the second ultrasound transducer and the second transducer label displayed on the abdomen image as taught by Hamelmann in order to provide a user visual feedback of the directional indication on ultrasound device and to visually color code the power of the received signals from each transducer to estimate a location of the fetal heart for intuitive repositioning of the transducer for optimal positioning of the ultrasound device to acquire the strongest signal of the fetal heart ([0012], [0039], [0042], [0048] of Hamelmann).
Regarding claim 13, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Sharf discloses wherein the step of identifying the first position includes measuring first position information of the first ultrasound transducer with a position sensor in the first ultrasound transducer (“displaying a relative position of said at least one cervical transponder and said at least one fetal transponder. Optionally, the method comprises determining and displaying a relative orientation of said transponders.” [0057]), and determining the first position with respect to the at least the two dimensional plane based on at least the first position information (“receiver 206 has a localized field of view, which may be aimed (e.g., by moving or orienting receiver 206 and/or its antenna(s)), for example, at different parts of a patient. In one example, this localized field is used to detect when a probe has moved to a certain area (e.g., fetal head probe outside of a uterus)” [0097]).
Regarding claim 14, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Sharf discloses wherein the step of identifying the second position includes measuring second position information of the second ultrasound transducer with a position sensor in the second ultrasound transducer, and determining the second position with respect to the two dimensional plane based on at least the first position information and the second position information (“controller 212 determines which transponders work as a set together using an identification signal of the transponders or based on similar reception properties of several signals, for example, temporal clustering or amplitude similarity. In general, controller 212 may reject some measurements and/or apply smoothing, for example, erroneous signals or single unexpected valued signals” [0095]).
Regarding claim 15, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Sharf discloses further comprising automatically generating the abdomen image with the first transducer label and the second transducer label positioned thereon based on the first position and the second position (FIGS. 1-2 “controller 212 and optionally display 214 (e.g., visual and/or acoustic) are worn on a belt, which may include transmitter 204 and receiver 206. Controller 212 may include software for guiding a patient in a calibration or testing process. In an exemplary embodiment of the invention, display 214 shows graphically the progress of labor, for example using a 3D graphical model. Alternatively or additionally, system 200 is used in a hospital ward, with receivers provided where the patient is expected to ambulate. These receivers may be for detecting signals from probes 202 or from system 200, in which case, the use of a standardized wireless communication system in the whole hospital may be desirable” [0179]).
Regarding claim 16, Rapoport substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses wherein the transducer tracking module is further executable to associate the transducer ID for each of the first and second ultrasound transducers with the respective transducer label based on the first position and the second position (“each transducer includes a unique device identifier code 105. In operation, each transducer 16 a -16 c when powered up would first be registered with the monitor 12, e.g., a procedure that stores in the monitor 12 the unique identifier of the transducer that the monitor is wireless coupled to. Each time the transducer sends data to the monitor, the transducer includes the transducer identifier, so that the monitor would be certain that it is processing data from the correct transducer, registered for that monitor, and not from transducers registered with a different monitor and on a different patient” [0081]).
Regarding claim 18, Rapoport substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses wherein the first ultrasound transducer includes at least one capacitive sensor ([0069-0072]), the method further comprising:
detecting that a capacitance measured by the capacitive sensor ([0069-0071]); and
generating a probe off alert in association with the first transducer label for the respective ultrasound transducer (“using the situation of wireless transducers, the three LEDS, one red, one yellow and one green, can be used to indicate the statuses of respectively, “failure”, e.g., of a battery, as shown or by failing to receive any output signal from the transmitter; “ready but not registered” by sensing a signal from the transmitter, which would be in that case a transceiver, which would receive a signal back from the monitor indicating that it is registered with the monitor; and “working” by sensing the output the transmitter” [0082]), and specifically, Sharf discloses detecting that a capacitance measured by the capacitive sensor is greater than the threshold capacitance (“FIG. 7A shows a simplest circuit, where a coupling capacitor C 1 is connected to a resonance circuit composed of C2 and L. This circuit is tuned to a preferred frequency F+nΔf, optionally taking into account the electrical properties of the rest of the probe (e.g., the capacitance of a piezo-electric detector). Optionally, n is set by varying the value of C1. Optionally, C1 may be varied by a screw, or modulated in real-time, for example, by sensor 510. Alternatively or additionally, the values [greater than the threshold] of L or C2 are varied” [0152]).
Regarding claim 19, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Sharf discloses wherein the step of detecting connection of the first ultrasound transducer to the mother's abdomen includes determining that all of the at least one capacitive sensors in the first ultrasound transducer measure less than a threshold capacitance (varying capacitance includes lower than a threshold [0152] and “Optimal positioning of transmitter 204 may also be accuracy related, for example it may include determining locations for which an error is minimal or below a threshold” [0100]).
Regarding claim 20, Rapoport, in view of Sharf and Penders, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses presenting a user interface ([0041]-[0042], [0047] the monitor 10 can also include other user interface devices, e.g., keyboard or keypad, a display, speakers, headphone, etc., also, the monitor can include a transmission channel to upload data to a server or the like) configured to receive user input ([0038] 3 or more fetal sensors can be used doctors and technicians during labor and delivery to obtain localization information used to triangulate the position of the fetal heart, [0047] the front panel of the monitor includes a display, a digital readout, switches for/to receive the selection/input from the user regarding which channel to process) placing the first the transducer label at a location corresponding to a location of the first ultrasound transducer on the mother's abdomen (interface/monitor 12 [0036] is coupled to the transducers 16 a-c via [0036] communication channels 18 a-c, which [0072] sends the sensed acoustic waves to the interface 36 of the monitor 12 for processing via [0042], [0045] receiver 40 of channels 36 a-c of the interface 36, [0049] the data is then fed to the processor for processing and the processed data is then sent to the front panel for display on the monitor 12 from each transducer placed on the abdomen of the mother), and specifically,
Sharf discloses further comprising:
presenting a user interface configured to receive user input placing the first the transducer label at a location on the abdomen image ([0118] an interface to an ultrasonic imager is provided, e.g. information regarding a different positioning probe is provided on the imager, so that the relative location of the image generated by the imager and the signals generated by the different probes, can be reconstructed, also using fiduciary markers with performing manual analysis) corresponding to a location of the first ultrasound transducer on the mother's abdomen (the analyzing including using [0106-0114] user positioning and repositioning probe); and
wherein the first position is identified based on the user input ([0179], [0180] a graphical display of the progress of labor using a 3D graphical model shown on the display 214 from the signals detected from each of the probes 202 placed on the mother and from system 200 by using the exact conditions for various alerts/display of graphics which are set manually at a nurse's station in response to signals received via receivers by using a standardized wireless communication system, and that, additionally or alternatively, [0188] external medical application of the probes can be provided using implanted or external probes), and, specifically,
Penders discloses presenting a user interface configured to receive user input ([0089] the processor coupled to the identifier on the transducer may generate a unique GUI and/or cause the display to display a user-specific interface for displaying one or more parameters of interest) placing the first the transducer label at a location of the first ultrasound transducer on the mother's abdomen ([0083] one or more features of the application are user-specific and/or customizable to the user. For example, a layout, font, color, tone, language, and/or any features, e.g. labels, of the application are customizable to the user and/or displayed to the user, [0086] enabling the user to use two or more indicators together in order to indicate a status, setting, or features such as which user is using the system, e.g. the indicators emitting the color pink for the mother, [0108] method 100 of using a health monitoring system includes block S130, which recites activating a subset of the plurality of sensors based on the identified accessory, the step of activating occurs or manually using user input which includes receiving a user input to determine which subset of the plurality of sensors to activate upon determining received information such as sensor position/location).
Regarding claim 21, Rapoport, in view of Penders, substantially discloses all the limitations of the claimed invention, specifically, Penders discloses wherein the first color is manually selected ([0083] a layout, font, color, tone, language, and/or any features of the application are customizable/selectable to/by the user).
Regarding claim 22, Rapoport, in view of Penders, substantially discloses all the limitations of the claimed invention, specifically, Penders discloses wherein the first color is selected based on the first set of at least two different colors ([0089] the accessory identifier 38 is a plurality of optical identifiers such as an RGB color sensor that detects a unique printed or LED color associated with the accessory, therefore being illuminable in at least two different colors).
Regarding claim 23, Rapoport, in view of Penders, substantially discloses all the limitations of the claimed invention, specifically, Penders discloses wherein the second color is selected based on the first color and the second set of at least two different colors ([0089] the accessory identifier 38 is a plurality of optical identifiers such as an RGB color sensor that detects a unique printed or LED color associated with the accessory, therefore being illuminable in at least two different colors).
Regarding claim 24, Rapoport, in view of Sharf, substantially discloses all the limitations of the claimed invention, specifically, Sharf discloses wherein the step of displaying the first transducer label on an abdomen image comprises providing a color indicator that is the first color on the first transducer label ([0191] the transducers are color-coded, 0057] displaying a relative position of said at least one cervical transponder and said at least one fetal transponder and determining and displaying a relative orientation of said transponders, that is [0115] overlaid on a 2D or 3D model or image of the birth canal).
Regarding claim 25, Rapoport substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses further comprising: 
providing a first signal strength indicator to indicate a signal strength of the first heart rate measurement by the first ultrasound transducer ([0071] the received signal causes a mechanical deformation of the orientated crystalline structure of the sheet of the transducer, the mechanical deformation induced by the received signal produces a voltage potential across the sheet of material, thereby providing a potential difference between the pair of electrodes. This potential difference is amplified by the circuitry on the circuit board, is preprocessed, and transmitted to the monitor 12, [0084] the received signal via difference block, 51 d as shown in FIG. 5 is then fed into the processor which includes a principal component analysis (PCA) generator 124, which [0085] is used to determine the most efficient orthogonal basis for a given set of data by assigning a strength, i.e., an importance value/coefficient, to the principal components of a set of  received signal data [0086]-[0094 for the fetal heartbeat from which [0095]-[0096], [0099] highest/ maximum peak of the pitch period is considered); and 
wherein the at least one of the first heart rate indicator and the first signal strength indicator is provided in the first color ([0082] the LEDs can sense outputs from the amplifier).
Regarding claim 26, Rapoport, in view of Sharf, Penders, and Hamelmann, substantially discloses all the limitations of the claimed invention, specifically, Rapoport discloses further comprising: 
detecting connection of a third ultrasound transducer to the mother's abdomen based on input from a sensor in the third ultrasound transducer ([0069-0072] discloses using capacitance to detect contact with the abdomen of the mother); 
receiving a third transducer ID from the third ultrasound transducer (16 a, 16 b, or 16 c in FIG. 1, [0038] 3 or more fetal sensors can be used to triangulate the position of the fetal heart and multiple acoustic transducer 16 c care deployed for fetal detection and arranged about the maximal fetal acoustic energy, [0053], [0057] all transducers are constructed and configured the same); 
displaying a third heart rate indicator on a display device in association with the third transducer label ([0009] displaying fetal heartbeat); 
circuitry including three LEDS, one red, one yellow and one green, which illuminate to indicate various statuses of the transducer (see [0082] of Rapoport); and specifically, 
Sharf identifying a third position of the third ultrasound transducer (“determining a position of at least one cervical transponder relative to a transmitter” [0054] and [0127] disclosing the position can be updated) in the two-dimensional plane (“the information provided about a transponder can be 1, 2, 3, 4, 5, or 6 dimensional information, selected from positional and/or orientation information” [0189]);
displaying the third transducer label on the abdomen image based on the third position to visually represent the placement of the third ultrasound transducer on the mother's abdomen ([0057] displaying a relative position of said at least one cervical transponder and said at least one fetal transponder and determining and displaying a relative orientation of said transponders, that is [00115] overlaid on a 2D or 3D model or image of the birth canal); and specifically,
Penders discloses assigning the third transducer ID with a transducer label that identifies the third ultrasound transducer ([0090] the accessory identifier 38 includes a subset of a plurality of electrical terminals/pins 40 on the housing 28 which are coupled to a subset of a plurality of electrical receptacles on the accessory so that by using a unique impedance between the subset of the plurality of electrical receptacles results when connected to the subset of the plurality of electrical terminals 40, enabling detection and identification of the type of accessory coupled to the sensing module 18, as each protrusion on the accessory 38 may be unique and/or keyed to a groove or indentation in the housing of the sensing module/ third transducer making it uniquely identifiable), the third transducer label corresponding to a third color that is different than the second color, such that the third color is assigned to the third ultrasound transducer ([0089] the second LED color associated/correlated with the accessory);
measuring a third heart rate based on output of an ultrasound device in the third ultrasound transducer (“receiving, over a second channel, a second signal representative of acoustic energy including a fetal heart beat” claim 16);
displaying a third heart rate indicator on a display device in association with the third transducer label ([0009] displaying fetal heartbeat);
Sharf discloses identifying a third position of the third ultrasound transducer (“determining a position of at least one cervical transponder relative to a transmitter” [0054] and [0127] disclosing the position can be updated) in the two-dimensional plane (“the information provided about a transponder can be 1, 2, 3, 4, 5, or 6 dimensional information, selected from positional and/or orientation information” [0189]);
displaying the third transducer label on the abdomen image based on the third position to visually represent the placement of the third ultrasound transducer on the mother's abdomen
 displaying the third transducer label on the abdomen image based on the third position to visually represent the placement of the third ultrasound transducer on the mother's abdomen ([0057] displaying a relative position of said at least one cervical transponder and said at least one fetal transponder. Optionally, the method comprises determining and displaying a relative orientation of said transponders, that is [00115] overlaid on a 2D or 3D model or image of the birth canal); and specifically,  
Penders discloses correlating the third transducer ID with a third transducer label that identifies the third ultrasound transducer ([0090] the accessory identifier 38 includes a subset of a plurality of electrical terminals/pins 40 on the housing 28 which are coupled to a subset of a plurality of electrical receptacles on the accessory so that by using a unique impedance between the subset of the plurality of electrical receptacles results when connected to the subset of the plurality of electrical terminals 40, enabling detection and identification of the type of accessory coupled to the sensing module 18, as each protrusion on the accessory 38 may be unique and/or keyed to a groove or indentation in the housing of the sensing module/ third transducer making it uniquely identifiable), the third transducer label corresponding to a third color that is different than the first color ([0089] the third LED color associated/correlated with the accessory);
wherein the third ultrasound transducer includes a third illumination device illuminable in a third set of at least two different colors including the third color ([0089] the accessory identifier 38 is a plurality of optical identifiers such as an RGB color sensor that detects a unique printed or LED color associated with the accessory, therefore being illuminable in at least two different colors); and 
wherein the method further comprises controlling the third illumination device to illuminate in the third color ([0083] a layout, font, color, tone, language, and/or any features of the application are customizable to the user and can be displayed to the user upon the system detecting which user is using the system), and specifically, 
Hamelmann discloses controlling the third illumination device to illuminate in the third color ([0048], FIG. 3, the least one LED light, which illuminates at least one color, is connected to at least one transducer element 318 of the plurality transducer elements, each having corresponding LED indicator that illuminates in a color according to the strength of the received signal by each respective transducer) to provide a visual correlation between the third ultrasound transducer and the third transducer label displayed on the abdomen image ([0034], [0039], [0041]-[0042], [0053], FIG. 5 The power received in the individual elements may be color coded visually, which provides an estimation of the fetal heart location with respect to a particular transducer. Then, the fetal heart location information and transducer positioning support information are sent to the processing device  and the processed Doppler signal received from each transducer elements is displayed on mapped areas 512 to generate a visualization of the maternal abdomen illustrating a displayed heat map which displays different colors that correspond to different values of the Doppler signal strength, as indicated on FIG. 5, showing the respective transducer labels 512 which are each displayed in a different color according to the color-coded heat map to indicate signal strength of the fetal heartbeat. At least one LED is located on the exterior housing for each respective transducer, the LED when illuminated provides a directional indication of which element receives the strongest Doppler signal such that the operator gets a direct visual feedback on the optimal transducer position. Therefore, as known in the art, the above disclosure of Hamelmann has been interpreted to read on the claimed limitations, e.g. the strongest signal detected is illuminated as a particular color according to the heat map and the LED(s) of the transducer(s) which have received the strongest signal(s) are accordingly illuminated to indicate signal strength).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 3793           

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793